Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 10, 2016                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152905(93)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
                                                                                                                      Justices
  In re STURGIS, Minors.                                            SC: 152905
                                                                    COA: 324127
                                                                    Wayne CC Family Division:
                                                                    13-514853-NA

  _______________________________________/

         On order of the Court, the motion for reconsideration of this Court’s February 19,
  2016 order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 10, 2016
         d0607
                                                                               Clerk